Title: From John Quincy Adams to Abigail Smith Adams, 1 February 1814
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 56
St: Petersburg 1. February 1814.

I have already written you once, by Mr: Gallatin, who, together with Mr Bayard left this City on the Evening of 25. January, for Amsterdam—But as Mr Harris our Consul, who was also the Secretary of Legation to the Extraordinary Mission is to follow them in a few days, and expects to overtake them at Berlin, I consider it as another opportunity for writing to you, and have prescribed it as a law to myself to lose none which offers itself; although the contents of my letters may often convince you, rather how little, than how much I have to say.
The departure of my Colleagues, preceded and followed by that of the Gentlemen who composed their family, and now succeeded by that of Mr Harris, makes again a great breach in our habitual Society—A dreadful accident has occasioned another of a more Melancholy character. The wife of the Chevalier Bardaxi-Azara, the Spanish Minister, a beautiful healthy, robust young woman of twenty-six, about three weeks since, in stooping to take some linen out of a trunk, which stood before a stove, caught fire by her Clothes, from behind, at the fire burning in the stove, the door of which was open, and was so shockingly burnt that after a fortnight of the most cruel sufferings, she sunk under them a few days ago, leaving a disconsolate husband, and two infant children too young to be sensible of their loss—She had been in this Country less than three Months, and our acquaintance with her was of course not very intimate—But she was a very amiable and respectable woman, and lived with her Husband in a degree of Harmony and Affection, seldom equalled in any Country, and especially rare in Europe.
Just before Messrs: Gallatin and Bayard took their departure the weather became moderate and has continued so ever since—As they are travelling South, towards more merciful climates they have had the most favourable time that this Winter has afforded to get beyond the reach of its rigours. For five and twenty days before they left us, with the exception of six or eight hours, one day, the thermometer had been lower than the extremest cold that I had witnessed in three Winters at Washington.—It was the longest and the severest succession of Cold that I have ever known even here.—I hope and trust that it was the Heart of the present Winter,; and that henceforth we may expect a milder temperature—The Month of January has indeed according to our uniform experience been the most trying part of the Season, in respect to the cold; because it is then unremitting—Before and afterwards there are many sharp nights, and occasional severe days—But not for three weeks at a time—In December there is more darkness than Cold; and in February the influence of the Sun begins to be felt. For the two Circumstances which make it possible for human life to exist in a state of the atmosphere which freezes quicksilver, is are that the sky at such times is invariably clear, and the air a perfect calm.
Since I wrote you last we have no American news whatsoever. But of European news, there is a great abundance, and a very rapid succession—The allies after making Propositions to France for the Negotiation of Peace, and acknowledging the neutrality of Switzerland, have nevertheless entered France by the way of Switzerland; taken possession of Geneva, and undoubtedly before this, of Lyons—They are also in possession of the whole Province of Alsace, and Lord Wellington maintains himself in the neighbourhood of Bayonne. The decrees for raising the new Conscriptions in France have in many places failed of Execution, and that Country after having been twenty years the terror of Europe, appears now so destitute of all means of self-defence that it is falling almost without an effort of resistance into the hands of the coalesced Powers—As they have adopted among themselves one of the most inflammatory of the Revolutionary heroes, they have learnt from him to talk the language of the Revolution, and while they are carrying fire and the sword into the heart of France, they proclaim themselves the best of all possible friends to the French People; and making the extermination of Bonaparte the great and only pretence for continuing the War. Denmark has been compelled to make her Peace, by the Cession of Norway to Sweden, in return for which she receives Swedish Pomerania—It is something like the exchange of armour between two of Homer’s Heroes—A shield of brass for a shield of gold. Homer says that the one who gave the golden shield, was struck at the moment with a fit of Folly—But his translator Pope makes it a fit of generosity—Denmark however in this transaction has to charge herself neither with folly nor Generosity—Necessity, dire Necessity has been her motive and must be her justification—She has been plundered, for the benefit of Europe’s Independence.
We are all as well as the times admit—Charles’s Vacation being at an end he has returned to School—On Sundays and Holidays he comes home, and the Holidays in this Country are more numerous than suits my inclination—He enquired very particularly whether I had sent his Letters, and expressed his expectation of having answers to them all.
Most affectionately your’s        
A.
